 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00061-DAD

10          Plaintiff,                                   STIPULATION TO CONTINUE SENTENCING
                                                         HEARING AND ORDER
11                          v.

12   RAUL BENJAMIN GUTIERREZ,

13          Defendant.

14

15
            Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, RAUL BENJAMIN GUTIERREZ, by and
17
     through his counsel, hereby agree and stipulate to continue sentencing in this matter until October 26,
18
     2020, at 10:00 am.
19
            1. This matter was charged by indictment on March 28, 2019. The parties filed a written plea
20
                agreement on May 12, 2019, and the defendant changed his plea pursuant to that agreement
21
                on July 8, 2019, Dkt. No. 25.
22
            2. Sentencing is currently set for May 18, 2020. At this time, the U.S. Probation Officer is
23
                preparing the Pre-Sentence Investigation Report and the government is waiting for additional
24
                information to supply to probation, including laboratory reports, which will assist the parties
25
                in their sentencing recommendation.
26
27

28

                                                         1
30
 1         3. The parties previously submitted a stipulation to continue sentencing noting the information

 2               listed above in paragraph 2. At present, the government is awaiting laboratory results and

 3               other information relevant to sentencing that may not be available for the upcoming hearing.

 4         4. The parties further represent that the Defendant remains out of custody and subject to

 5               modified conditions. The Defendant has had no issues while on pretrial release. The parties

 6               expect that this delay will permit the parties to submit additional records to the U.S.

 7               Probation Office, to permit the Defendant to reside with an ill family member, and to allow

 8               him time to satisfy conditions in his plea agreement. For those reason, the parties stipulate to

 9               continue sentencing until October 26, 2020, at 10 am.

10

11         IT IS SO STIPULATED.

12
     Dated: March 27, 2020                                      MCGREGOR W. SCOTT
13                                                              United States Attorney
14
                                                          By: /s/ THOMAS NEWMAN
15                                                            THOMAS NEWMAN
16                                                            Assistant United States Attorney

17
     DATED: March 27, 2020                          By:      /s/ Charles J. Lee
18                                                           CHARLES J. LEE
                                                             Assistant Federal Defender
19                                                           Attorneys for Defendant
                                                             RAUL BENJAMIN GUTIERREZ
20

21

22                                                   ORDER

23         Pursuant to the parties’ stipulation, the sentencing hearing in this matter is continued to October

24 26, 2020, at 10 a.m.

25 IT IS SO ORDERED.

26      Dated:     March 27, 2020
27                                                        UNITED STATES DISTRICT JUDGE

28

                                                            2
30
